Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office action.  Claims 1, 3-11 and 13-16 are pending in this application and have been rejected below.      

Response to Amendment
Applicant’s amendments are acknowledged. 

     Response to Arguments
Applicant’s arguments with respect to newly added limitations have been fully considered but are moot in view of reevaluation of Sann, in view of in view of Herms (See 103 Rejection Below).  
With respect to 101 - Applicant asserts that the claims are similar to Example 40 of the January 2019 Examples. Examiner disagrees. Claim 1 of Example 40 is directed to statutory subject matter under Step 2A Prong 2 because the claimed elements recite a particular improvement in collecting traffic data. Unlike Claim 1 of Example 40, the pending claims do not recite elements that reflect technical improvements to the art. Specifically, the claimed elements do not address problems associated with network traffic volume. Instead, the claims are limited to addressing business issues associated with applying an agent in a timely manner. As a result, Applicant’s arguments are not persuasive with respect to Step 2A Prong Two.  


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-11 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1, 3-11 and 13-16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1, 3-11 and 13-16 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1 include limitations reciting functionality that applies a pest, disease and/or weed control agent in a timely manner, including limitations that:  
determining a forecast location…

determining the accumulated degree day numbers…
comparing the accumulated degree day numbers…
generating the forecast…
which is an abstract idea reasonably categorized as 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because the steps above can be performed in the human mind. 
Mathematical concept – mathematical relationships, mathematical formulas or equations, mathematical calculations because calculations are performed.
Claims 3-11 and 13-16 further narrow the same abstract concept identified above.  
As a result, Claims 3-11 and 13-16 recite an abstract idea related to certain methods of organizing human activity, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the input device and evaluation device. When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of 0013-0014 and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer  Examiner notes applying a pest, disease and/or weed control agent at the forecast location prior to the forecast date of the appearance of the pest species, disease and/or weed variety, amounts to insignificant extrasolution activities to the judicial exception.
Claim 3-11 and 13-16 further includes include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the “display” (Claim 4), and “mobile application on a smartphone” (Claim 5), and elements for retrieving data (Claims 5-9, 13) When considered in view of the claim as a whole, Examiner submits that the display does not integrate the abstract idea into a practical application because the display in view of 0021, 0023 and the associated paragraphs of Applicant’s specification is a generic computing element performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  The “mobile application on a smartphone” does not integrate the abstract idea into a practical application because it is a generic computing element performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   Each of the elements for retrieving data (Claims 5-9, 13) amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  As a result, Claims 3-11 and 13-16 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 

Examiner notes applying a pest, disease and/or weed control agent at the forecast location prior to the forecast date of the appearance of the pest species, disease and/or weed variety amounts to well-understood, routine, and conventional activity [See 0073, Lindores- In accordance with various embodiments, monitoring and prediction network 700 facilitates gathering, sorting, and distributing data relevant to agricultural operations based upon the participation of farmers over a wide area.  In existing methods and systems, the data collected by a farmer is typically used by that farmer, with the addition of information from public sources such as the Department of Agriculture, the National Weather Service, local agronomists, published research n some existing methods and systems, data collected by an individual farmer may be utilized by another entity such as a farm product producer/vendor (e.g., a seed producer/vendor).  Additionally, the volume of information available makes it difficult under existing methods and systems to sort through and find data relevant to a 
particular farmer, especially given the limited computing resources many users 
privately own.  However, as described herein, monitoring and prediction network 
700 allows farmers, and other entities involved in agricultural operations, to 
gather, filter, and distribute data over a larger region in a timely manner.  As an example, if an infestation of pests or spread of disease occurs in one farm, this information can be sent to database 429 and processor 430.  Using other data such as weather patterns, crop types, crop maturity, and the reports of other farmers, a subscriber to the services provided by monitoring and prediction network 700 can determine whether his farm in danger of the infestation or disease and can take timely action such as applying treatments to the crops to prevent damage to his crops.
As noted above, Claim 3-16 further includes include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the “display” (Claim 4), and “mobile application on a smartphone” (Claim 5), and elements for retrieving data (Claims 5-9, 13).Examiner submits that the display and “mobile application on a smartphone” does not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-
In addition, the elements for retrieving data (Claims 5-9, 13) are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)) and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  As a result, Claims 3-11 and 13-16 do not amount to significantly more than the abstract idea.  
Accordingly, Claims 1 and 3-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sann (20020016676) in view of Lindores (2012/0101861) in view of Kline (2008/0114625) in view of Beltzer (2008/0157990) in view of Herms, D.A. 2004. Using degree-days and plant phenology to predict pest activity. In: V.Krischik and J. Davidson, eds. IPM (Integrated Pest Management) of Midwest Landscapes, pp. 49-59. Minnesota Agricultural Experiment Station Publication 58-07645, 316 pp.

Regarding Claim 1, Sann discloses:  A method for applying a pest, disease and/or weed control agent in a timely manner utilizing an evaluation device, the method comprising: 
receiving, from an input device by the evaluation device, a request from an operator of the input device to generate a forecast of a date of an appearance of a pest species, pathogen and/or a weed variety at a forecast location, wherein the forecast is to be made on a forecast day (t1) in a forecast year and is based on temperature data of the years preceding the forecast year, (Figure 5 – 502, 508, 506; 0057-0058 This method of doing business is represented schematically in FIG. 5 as the block diagrams represent various elements of the method.  A customer makes a request 502, which may be accompanied by a fee payment.  The request can be made through an internet website 508 or through other means to the business.
Figure 4, 0060-0061 – “state of growth and activity (appearance) of a desired pest for a specific location”; based on 0061- any of the weeks between 13 (beginning of growth cycle at 20,000 degree days) and 52 are a “forecast date of an appearance”; 1998 is a current year (forecast year)) wherein the forecast day and the forecast year corresponds to the day and year, respectively, on which the request from the operator is received by the evaluation device; (0041 - Typically, real-time data 108 is assigned to data pockets before the current cycle point 102, and the forecast data 110 to data pockets after the current cycle point 102.; 
Examiner notes based on Figure 1 and Figure 5, because a dotted line is used for the “current cycle point” in Figure 1, the Examiner interprets the dotted line at week 13 in Figure 5 to indicate the current cycle point)
inputting into the evaluation device a date of the preceding years on which the pest species, pathogen and/or weed variety appeared for the first time at the forecast location, (Figure 4, 0060-0061, Figure 3 (310), 0040(middle), 0047-0050 – growth cycle began at week 19 (at 20,000 degree days)) 
determining the forecast location based on a geographical location of the input device where the operated entered the user input; (0057- The central computer 506 may collect real-time climatic data from weather monitors 504 positioned in specific geographical locations, such as the customer's location.  The data from such monitors can be submitted through an internet website 508, or otherwise loaded onto the computer 506.) 
transmitting temperature data to the evaluation device based on the forecast location, wherein the temperature data includes temperature data of both the forecast year and the preceding years (Figure 4, 0060-0061, 0031-0034, 0057 – historical average and 1998)
(Figure 4 –degree day number for that day) 
determining the accumulated degree day numbers of the preceding years from the temperature data of the preceding years, (Figure 4 – degree days for historical average)
comparing the accumulated degree day number (Y1) of the forecast year with the accumulated degree day numbers of the preceding years, (Figure 4 – comparing degree day values) 
generating the forecast, based on the comparison of the accumulated degree day number (Y1) of the forecast year with the accumulated degree day numbers of the preceding years, of the time of an appearance of the pest species, pathogen and/or weed variety and a day number difference, wherein the day number difference indicates by how many days the forecast of the date of appearance of the pest species, pathogen and/or weed variety in the forecast year differs from the date of the preceding years on which the pest species, pathogen and/or weed variety appeared at the forecast location for the first time. (Figure 4 –the 20,000 degree days threshold of preceding years (reached at week 13 in preceding years), reached at 19 weeks in 1998 (difference of 6 weeks (corresponds to days))   
Sann does not explicitly disclose, "the preceding year” as applied to method of Claim 1.  However, because Sann discloses preceding years (Figure 4, 0060-0061), and data is tracked from a preceding year (Figure 4 – 1997), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the years as applied to Claim 1 (Figure 4, 0060-0061) and the method would be performed in the same way as applied to a preceding year. 
Sann does not explicitly state the forecast is generated based on “dates of first observed flight and/or dates of hatching out of eggs from the preceding year”
Herms discloses this limitation (Pages 4-5 – providing phenological sequence (ie. a pest hatching) on customized, expanding biological calendar, that is referenced in the following season and future)   
Page 4 - Furthermore, a sequence of phenological events, such as the blooming times of ornamental plants, can be used as a biological calendar to anticipate the order and time when various insect pests reach vulnerable stages. This can greatly simplify the logistics of planning and scheduling monitoring programs, pesticide applications, and other pest management activities for the large number of pests that infest ornamental plants.
The critical assumption in the use of plant phenology to predict pest activity is that the phenological sequence (the order in which phenological events occur) remains constant from year to year even when weather patterns differ greatly.
Page 5 - Phenological sequences can be used very effectively as biological calendars for scheduling pest management activities. For example, when common lilac is blooming, a glance at the calendar would reveal that it was still too early to monitor for bronze birch borer emergence. Conversely, once black locust has bloomed, the calendar would show that it was too late to control the first generation of pine needle scale (See Table 3 – Egg Hatch First Generation) 
The great consistency in phenological patterns from year to year demonstrates that even one year of observations is useful for timing pest management decisions. This means that pest managers can readily create, expand, and customize their own biological calendars. Once the basic sequence has been established, any additional plants or pests can be added later. When a pest is observed or a pesticide application is made, a pest manager can note what plants happen to be in bloom at that time. lf followup monitoring showed the application to be effective, then the timing can be accurately duplicated the following season by monitoring the same plants. lf the application was found to be too early or too late, then the timing of the application in future years could be delayed or accelerated relative to the phenological sequence.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Herms’ dates of hatching out of eggs from the previous year to Sann’s forecast, using a biological calendar to estimate dates of hatching out of eggs from the previous season, helping “anticipate the and order and time when various insect pests reach vulnerable stages…simplifying the logistics of planning and scheduling monitoring programs, pesticide applications, and (Pages 4-5)
Sann discloses:
applying a pest, disease, and/or weed control agent at the forecast location around the forecast date of the appearance of the pest species, disease, and/or weed variety (0061-Accordingly, agricultural managers would likely apply pest control measures around week 19 to eliminate the pest at the beginning of the growth cycle.)
	San does not explicitly state the control agent is applied prior to the forecast date of the appearance of the pest species, disease, and/or weed variety.  
Lindores, “Wide-Area Agricultural Monitoring and Prediction,” discloses this limitation  ([0073] In accordance with various embodiments, monitoring and prediction network 700 facilitates gathering, sorting, and distributing data relevant to agricultural operations based upon the participation of farmers over a wide area.  In existing methods and systems, the data collected by a farmer is 
typically used by that farmer, with the addition of information from public 
sources such as the Department of Agriculture, the National Weather Service, 
local agronomists, published research articles, etc. In some existing methods 
and systems, data collected by an individual farmer may be utilized by another 
entity such as a farm product producer/vendor (e.g., a seed producer/vendor).  
Additionally, the volume of information available makes it difficult under 
existing methods and systems to sort through and find data relevant to a 
particular farmer, especially given the limited computing resources many users 
privately own.  However, as described herein, monitoring and prediction network 
700 allows farmers, and other entities involved in agricultural operations, to 
gather, filter, and distribute data over a larger region in a timely manner.  
As an example, if an infestation of pests or spread of disease occurs in one 
farm, this information can be sent to database 429 and processor 430.  Using 
other data such as weather patterns, crop types, crop maturity, and the reports 
of other farmers, a subscriber to the services provided by monitoring and 
prediction network 700 can determine whether his farm in danger of the 
infestation or disease and can take timely action such as applying treatments 
to the crops to prevent damage to his crops. 
	Examiner interprets “in danger of the infestation or disease” as before an occurrence of infestation or disease at a farm; in addition, the use of prediction data to determine a farm is “in danger of an infestation or disease” indicates there exists a prediction date in the future (forecast date) when infestation or disease might occur)  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s in view of Herms’ control agent application to include Lindores application before a forecast date of an appearance of a pest species or disease, applying treatments when a prediction indicates a farm is in danger of a pest infestation or disease, helping prevent damage to crops (0073(bottom)). 
Sann further discloses:
 (Figure 4, 0061 - week 19)
a day number difference between the reference day (t2) of the preceding year and the forecast day (t1) and the day number difference is determined. (0061 – 6 weeks) 
Sann does not explicitly state: the difference is calculated by the evaluation device.    Kline, directed to tracking variance trends in schedule data, discloses this limitation.  
Kline’s analyzer (including processor) determines trends (0032) as time differences (0040-0044) and also visually indicate whether a task is on track, behind schedule, or complete.(Figure 3, 0049). 
[0032] Analyzer 28 may include a processor and/or software for analyzing 
schedule data according to the illustrated embodiment.  In some embodiments, 
analyzer 28 may determine variances and variance trends….
[0040] At step 102, a first variance is calculated.  The first variance may be 
the time difference between the first updated milestone and the baseline milestone.  The first variance is two months, indicating that the task is behind schedule.  
[0041] At step 104, a second variance is calculated.  The second variance may be the time difference between the second updated milestone and the baseline milestone.  In the example, the second variance is one month, indicating that the project is behind schedule. 
 [0044] The display may include a tabular or graphical representation of data such as charts, tables, graphs, and/or other figures, to present to user 18 for 
further analysis of trend data.  The display may describe variances, variance 
trends, indicators, times, timelines, tasks, and/or other scheduling data. 
Figure 3, [0048] Indicators may be graphical representations of variances, variance trends, and movement of milestones.  In some embodiments, indicators may visually indicate whether a task is on track, behind schedule, or complete.)  
[0049] In other embodiments, a variance indicator may be coded, such as by symbols or colors, to indicate whether the variance is positive, negative, or 
zero.  In the illustrated embodiment, solid dots 132 indicate that a project 
task is complete.  Dots with a plus sign 134 indicate a positive variance where 
the updated time of completion is later than the baseline time.  Dots with a minus sign 136 indicate a negative variance where the updated time of completion is equal to or earlier than the baseline planned time. 
Sann is directed to calculating “optimal timing for application of pest control measures at managed plant sites based on climatic data” (0003-0006) and calculating time differences between a current year and previous years at similar degree days values (San, Figure 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Kline’s automatic calculating to Sann's in view of Herms in view of Lindores time differences, since the claimed 
While Sann discloses:  inputting into the evaluation device a date of the preceding years on which the pest species, pathogen and/or weed variety appeared for the first time at the forecast location, (Figure 4, 0060-0061, Figure 3 (310), 0040(middle), 0047-0050 – growth cycle began at week 19 (at 20,000 degree days)) Sann does not explicitly state a user input from the operating of the input device specifies the date…on which the pest species, pathogen and/or weed variety appeared for the first time...  
Beltzer, directed to record keeping and analysis used in land management activities, discloses this limitation 
(Figure 7B – buttons confirming pest at location;  
0058- It should be appreciated that because the mobile device is GPS enabled or can otherwise determine geoposition, the mobile device can identify the field in which it is located.  This simplifies the process, avoids mistakes in associating data with the wrong field, and allows for not only creating a record of geoposition but also time coding of when information is entered into the system.
Examiner interprets “time coding of when information is entered into the system” as including the entered information (as in Figure 7B); thus, when the button is pressed, the time coding is also being received; 
[0059] The system provides a user the ability to access and enter current and previous year's information regarding a field via a GPS enabled device.  The 
information can include field characteristics, activities and field operations 
performed, products planted, products applied, harvest data, projected 
physiological maturity dates, basic financial information concerning the field 
or geographic region of interest.  The user, when coming within close proximity 
of a field, can be prompted on the GPS enabled device to access field records 
for the respective field including the current season and previous season's 
records.  The user is able to view information about the field, enter/edit 
additional information about the field and schedule activities to be performed 
on the field (such as, but not limited to herbicide application).  In addition 
to general information about the growing crop, users can be signaled to 
indicate alerts on which specific pests might be present in the field (based on 
pest models and weather data) and links to additional information on how to 
scout for and manage those crop pests potentially predicted to be present.  
Where such an alert is given to a user, the user can then perform one or more 
steps necessary to acquire additional information and then update the database 
accordingly.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Beltzer’s user input from the operating of the input device specifying the date…on which the pest species, pathogen and/or weed variety appeared for the first time...for San’s inputted date. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Beltzer’s user input from the operating of the input device specifying the date… …on which the pest species, pathogen and/or weed variety appeared for the first time…into Sann’s in view of Herms in view of Lindores in view of Kline’s method, providing an additional benefit of organizing inputs by time entered (0058-0059)    

Regarding Claim 3, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1, Sann further discloses: wherein the temperature data includes minimum daily temperatures, maximum daily temperatures and/or average daily temperatures. (0034(bottom), Figure 4, 0060-0061- average daily) 

Regarding Claim 4, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1.  Sann further discloses:   (Figure 4, 0061 – 13 weeks versus 19 weeks). 
Sann does not explicitly state: wherein it is indicated with a plus sign if the time variance (appearance) will be delayed, or indicated with a minus sign if the time variance (appearance) will be earlier. Kline doscloses this limitation (0049 - In other embodiments, a variance indicator may be coded, such as by symbols or colors, to indicate whether the variance is positive, negative, or zero.  In the illustrated embodiment, solid dots 132 indicate that a project task is complete.  Dots with a plus sign 134 indicate a positive variance where the updated time of completion is later than the baseline time.  Dots with a minus sign 136 indicate a negative variance where the updated time of completion is equal to or earlier than the baseline planned time.”)  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s Figure 4 Plot  in view of Herms in view of Lindores in view of Kline in view of Belcher to include Kline’s plus signs and minus signs indicating positive and negative variances, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

(0032, 0057 – weather monitors in geographic locations)

Regarding Claim 9, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sann further discloses: wherein the temperature measuring device is a local measuring station installed at the forecast location. (0032, 0057 – weather monitors in geographic locations)

Regarding Claim 10 Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sann further discloses: wherein the evaluation device calculates the accumulated degree day number for the forecast year (Y1) from the temperature data of the period from January 1 to the forecast day (t1). (Figure 4 – 52 weeks)

Regarding Claim 11, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sann further discloses: wherein a schedule, on which a forecast date is graphically represented, is displayed on a display device of the evaluation device. (Figure 4 - week 13).  Sam does not explicitly state the schedule is a calendar.  Kline discloses this limitation (Figure 8, 0091 – Calendar; Standard;  FIG. 8 illustrates user interfaces 600, 650 for customizing trend metrics in accordance with embodiments of the invention.  In illustrated interface 600, user 18 may customize: start time, complete or finish time, schedule from, current time, status time, calendar, and priority.  For example, user 18 may select the status time Microsoft Project toolbar 610 to customize the range of times used to generate trend charts) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s schedule in view of Herms in view of Lindores in view of Kline in view of Belcher to include Kline’s calendar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sann (20020016676) in view of Herms in view of Lindores in view of Kline in view of Brehmer (2008/0114625). 

Regarding Claim 5, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sann further discloses: wherein a forecast is requested from the evaluation device (0057, Figure 5 – request from Internet website), whereupon the temperature data of the preceding year, of the forecast year and of the forecast day (t1) are transmitted by the temperature measuring device to the evaluation device. (Claims 18-19, 0031-0032, 0051, 0057 – historical, real-time, forecast from weather service provider).  Sann does not explicitly state:  (Abstract, 0040, 0044, Claims 1-11 – smartphone, application; determining whether day is suitable) it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s device in view of Herms in view of Lindores in view of Kline in view of Belcher to include Brehmer’s smartphone and application, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 7, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sans does not explicitly state: wherein the temperature data are transmitted wirelessly from the temperature measuring device to the evaluation device.  Brehmer discloses this limitation (Abstract, 0040, 0044 – smartphone (mobile) receiving meteorological data)  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s device in view of Herms in view of Lindores in view of Kline in view of Belcher to include Brehmer’s smartphone receiving meteorological data, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sann (2002/0016676) in view of Herms in view of Lindores in view of Kline in view of Belcher in view of Climate Revealed. 

Regarding Claim 8, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses The method according to claim 1. Sann does not explicitly state: wherein the temperature measuring device is a satellite device that determines the temperature data at the forecast location through heat radiation. it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s device in view of Herms in view of Lindores in view of Kline in view of Belcher to include Climate’s Revealed device, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


    PNG
    media_image1.png
    254
    292
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    390
    341
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    642
    858
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    576
    298
    media_image4.png
    Greyscale


Claim 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sann (2002/0016676) in view of Herms in view of Lindores in view of Kline in view of Belcher in view of Lekutai (2008/0019299). 

	With respect to Claims 13-16, Sann in view of Herms in view of Lindores in view of Kline in view of Belcher discloses the method of Claim 1, Sann does not explicitly wherein a plurality of temperature measuring devices is used to obtain the temperature data transmitted to the evaluation device, wherein the transmitted temperature data is calculated by averaging the temperature data from each one of the plurality of temperature measuring devices, wherein the temperature data is calculated by weighing formula, wherein the weighing formula is based on the distance of each one of the plurality of temperature measuring devices from the forecast location.
	 Lekutai , “Measurement, collection, distribution and reporting of atmospheric data,” discloses these limitations (0064, Figure 4A -  In another embodiment, a separate GPS ("global positioning satellite")  measurement can be recorded by PD 400, and the network can perform weighted averages of weather data depending upon the exact location of the PD 400 relative to towers recording weather data near the user. The weather data can be distributed to PD 400 via any available network channel, whether the control channel, the voice/data channel or a broadcast channel (e.g., for emergency storm warnings, and the like).  Short message service (SMS) text messaging could also be utilized to deliver weather data, such as emergency warnings.)
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify San’s temperature data transmitted in view of Herms in view of Lindores in view of Kline in view of Belcher to include Lekutai’s weighted average temperature data based on distance to a location, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623